Case 1:05 nd-01920 70-GBD-SN Document 5136 Filed 09/10/19 Page 1 of 3
ase 01570-GBD-SN Document 5112 Filed 09/09/19 Rage 1 of 2

  
 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR

 

 

. 03-md-1570 (GBD)
In re Terrorist Attacks on September 11, 2001
ECF Case / 0
This document relates to: 19-cv-41 (GBD)(SN) SS
Arias, et al. v, The Islamic Republic of Iran ECF Case

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
ARIAS PLAINTIFFS IDENTIFIED AT EXHIBIT A

(ARIAS ID)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Arias, et al. v. The Islamic Republic of Iran, 19-cv-41
(GBD)(SN) (“Arias”), who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001, and the
Judgment by Default for liability against the Islamic Republic of Iran entered on September 9,
2019 (03-md-1570, ECF No. 5104), together with the entire record in this case, it is hereby;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Arias, et al. v. The Islamic Republic of Iran, 19-cv-41 (GBD)(SN), as identified
in the attached Exhibit A, who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of individuals killed in the terrorist attacks on September 11, 2001, as
indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is
Case 1:0
1

a md-01570-GBD-SN Document 5136 Filed 09/10/19 Page 2 of 3
- :Case

3- 1
?03-md-01570-GBD-SN Document 5112 Filed 09/09/19 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Arias Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO QRDERED:
| SEO 20D &. Donk

ORGY B. DANIELS
ited States District Judge

 
 

 

 

 

 

 

-md-01570-GBD-SN Document 5136 Filed 09/10/19 Page 3 of 3

Case 1:03

od

 

 

 

 

 

 

 

 

 

 

oe

 

00°000°00S‘SZ ‘IVLOL
00°000‘00S‘8 yuoleg Go oyeIsq) OTPJOg syAud on]Od W uesng
00°000‘00S‘8 yuoreg Selly esoloy Selly d wepy
00°000°00$'8 quaieg Tuesisuy L aude] Taesiisuy T w20I0q
a as]
& =
ge | 3 -
az ls GINWN GWVN | Z| gIWWN
wavios | BS | Ry) VN sv" | aiaawm | isa | S| asvi Aa om
Br Z AALLNIV 1d |SALLNIVId| % | LNAGCIOAC | LNAGAOAG
BS | Fs
s |
o |
V LIGIHXa

 

TJOT a6ed 61/60/60 Palla T-ZTTGJuawNns0g NS-dd9-0/STO-Pw-E0:T aseo

 

 
